DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/29/2021 has been entered.
Information Disclosure Statement
The information disclosure statement filed 12/06/2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
Claim Objections
Claims 1 and 15 are objected to because of the following informalities:  in claims 1 and 15, line 4, “a second blade” should be --a second razor blade--.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
Claims 1-2 and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Follo (US 2006/0277759).
Note that the annotated figure below is the examiner’s hypothetical razor blade with five razor blades with inter-blade guards.  Such an embodiment is within the scope of the invention since Follo teaches more than 4 blades can be provided wherein the inter-blade guards are provided between any two neighboring blades.  However, because Follo does not explicitly teach such an embodiment as shown below, the rejection is as follows.
Regarding claim 1, Follo teaches a razor cartridge comprising:
a housing (e.g., 14) having a guard (e.g., 22) , a cap (e.g., 16) and a frame (e.g., at 14 including 20, collectively) with a first blade slot (e.g., on 14, figs 3A and below) and a second blade slot (e.g., on 14, figs. 3A and below) and a non-cutting element (e.g., 20, fig. below) formed as a portion of the frame (e.g., elements 24, 20, and 14 are all connected together such that the element 20 can be considered as a portion of the frame);
a first razor blade (e.g., fig. below, 1st blade 18 including 24 proximate 22) positioned with the first blade slot and a second blade (e.g., fig. below, 5th blade 18 including 24 proximate to 16) positioned in the second blade slot, each of the razor blades having a cutting edge (e.g., at 32) positioned between the guard and the cap (e.g., fig. below), wherein the non-cutting element is positioned between the first razor blade and the second razor blade (e.g., fig. below, 20 is disposed between the 1st and 

    PNG
    media_image1.png
    402
    807
    media_image1.png
    Greyscale

Regarding claim 2, the modified Follo teaches a blade exposure of both blades is negative relative to the non-cutting element (e.g., paragraph [0031], lines 13-16 and paragraph [0040], lines 7-9 teach that the blades can be below the shaving plane while the non-cutting element can be above the shaving plane).
Regarding claim 15, Follo teaches a razor cartridge comprising:
a housing (e.g., 14) having a guard (e.g., 22), a cap (e.g., 16) and a frame (e.g., at 14 including 20, collectively) with a first blade slot (e.g., on 14, figs. 3A and above) and a second blade slot (e.g., on 14, fig. 3A and above) and a non-cutting element (e.g., 
a first razor blade (e.g., 1st blade 18 proximate 22, fig. above) positioned with the first blade slot and a second blade (e.g., 5th blade proximate 16, fig. above) positioned in the second blade slot, each of the razor blades having a cutting edge (e.g., at 32) positioned between the guard and the cap (e.g., fig. above), the non-cutting element is spaced apart from the first razor blade and the second razor blade (e.g., fig. above, 20 is disposed between the 1st and 5th blades 18 as shown on fig. above), wherein each the cutting edge of the first and second razor blades is directed toward a front of the cartridge (e.g., fig. above), wherein a rinse-through gap (e.g., 36) is provided immediately before and immediately after the non-cutting element (e.g., fig. above, since the rinse-through gap is provided between the guard and the blade positioned immediately aft of the same), wherein a blade exposure of both razor blades is negative relative to the non-cutting element (e.g., paragraph [0031], lines 13-16 and paragraph [0040], lines 7-9 teach that the blades can be below the shaving plane while the non-cutting element can be above the shaving plane).
Claims 4-6 and 16-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Follo in view of Oldroyd (US 6,243,951).
Regarding claims 4-6, the modified Follo teaches the invention substantially as claimed except for the non-cutting element having a plurality of open slots defined between a pair of projections disposed next to each other.  Oldroyd teaches a non-cutting element (e.g., 12 or 32) having a plurality of open slots defined between a pair of 
Regarding claims 5-6 and 17-18, the modified Follo teaches a leading end portion of the slots capable of receiving hairs and the slot's trailing end portion capable of feeding the hair to the blades wherein a width of the leading end portion being 0.1 mm to 0.5 mm wherein a pitch of the open slots to be 0.20 mm to 1 mm since Oldroyd teach a width between flat lateral faces of the non-cutting elements to be in the range of 0.5 to 1.5 mm wherein the non-cutting elements are positioned at a pitch of 1.0 mm.
Claim 11 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Follo in view of Howell (US 2012/0324737).
Regarding claim 11, the modified Follo teaches the non-cutting element being provided with a shaving aid material (e.g., 40) but fails to explicitly teach the shaving aid material is embedded to the non-cutting element.  Howell teaches that providing a skin contacting element embedded with a shaving aid material is old and well known in the art (e.g., paragraph [0045]).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to employ a skin contacting element embedded with a shaving material as taught by Howell in order to enhance a shaving action on Follo.
Response to Arguments
Applicant's arguments filed 11/29/2021 have been fully considered but they are not persuasive. 
Applicants contend that each razor blade of Follo is not spaced apart from the non-cutting element since no interblade guard is mounted separate from the blades.  Applicant further contend that Follo only teaches a rinse through gap between the interblade guard and the blade immediately aft of the interblade guard such that Follo fails to teach a rinse through gap both immediately before and immediately after the non-cutting element as required.  Moreover, Applicants argue Oldroyd fails to teach the non-cutting element being spaced apart from the first and second razor blades and having a rinse-through gap provided immediately before and immediately after the non-cutting element as required.
The examiner respectfully disagrees.  The claims do not require the non-cutting element to be spaced apart from every blades of the razor cartridge. It merely requires the non-cutting element to be spaced apart from the first and second razor blades.  As shown above, the modified Follo does teach at least one non-cutting element being spaced apart from the first and second razor blades as claimed.  Furthermore, the modified Follo also teaches a rinse through gap both immediately before and immediately after the non-cutting element as required as shown above.  In addition, Oldroyd has been applied to the modified Follo to incorporate the teachings on the use of the non-cutting element having a plurality of open slots defined between a pair of projections disposed next to each other as such the modified Follo teaches the non-cutting element as claimed being spaced apart from the first and second razor blades 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN CHOI whose telephone number is (571)272-4504.  The examiner can normally be reached on M-F 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 5712724483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEPHEN CHOI/Primary Examiner, Art Unit 3724